Citation Nr: 0926339	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-18 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a chronic 
bronchitis and, if so, whether service connection is 
warranted.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to November 
1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In the January 2008 rating decision, the RO also denied the 
claim for service connection for a left knee condition 
secondary to a service-connected right knee disability filed 
by the Veteran.  The Veteran filed a notice of disagreement 
in March 2008, and the RO issued a statement of the case 
(SOC) in September 2008.  However, the Veteran has not 
perfected an appeal of this additional claim by filing a 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.200 (2008).  Therefore, this claim is not before the 
Board.

The Board notes that the Veteran has submitted, and the RO 
has also secured, additional evidence pertaining to the 
Veteran's left knee disorder claim after the RO issued the 
SOC in September 20089.  The RO did not issue a supplemental 
statement of the case (SSOC) after receipt of this evidence.  
See 38 C.F.R. § 19.31(b), 19.37(a) (2008).  However, this 
evidence is not pertinent to the appeal before the Board 
because the evidence secured was in support of the Veteran's 
claim for a left knee disorder, nor is there any information 
relevant to establishing any of the elements of the current 
appeal contained within the new evidence.  Therefore, because 
the new evidence is not relevant and is not pertinent to the 
Veteran's chronic bronchitis or COPD claims, a remand for an 
SSOC is not required.  





FINDINGS OF FACT

1.  The RO last denied service connection for chronic 
bronchitis in a February 1993 rating decision.  Although 
notified of the denial, the Veteran did not appeal that 
decision.  

2.  Evidence received since the final February 1993 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the Veteran's chronic 
bronchitis claim.

3.  The competent medical evidence of record against a 
current diagnosis of chronic bronchitis outweighs the 
evidence in support of such a diagnosis.

4.  The Veteran currently has COPD.

5.  The competent medical evidence of record outweighs the 
evidence in support of a nexus between the Veteran's military 
service and his COPD.


CONCLUSIONS OF LAW

1.  The February 1993 rating decision is final with respect 
to the Veteran's chronic bronchitis claim.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.160(d), 20.200, 
20.201, 20.302, 20.1103 (2008).

2.  New and material evidence has been submitted since the 
last prior, final denial of the chronic bronchitis claim in 
February 1993.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2008).

3.  Chronic bronchitis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

4.  COPD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in May 2005.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about 
the information and evidence not of record that was necessary 
to substantiate his service connection claims; (2) informing 
him about the information and evidence the VA would seek to 
provide; and (3) informing him about the information and 
evidence that he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he may submit any evidence in 
his possession that might pertain to the claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Here, the presence or absence 
of notice of this element is of no consequence as it is no 
longer required by law.   

Furthermore, the April 2006 letter from the RO advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to the new and material evidence 
claim, the VCAA notice letter is compliant with the recent 
United States Court of Appeals for Veterans Claims (Court) 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since 
it sufficiently explained the bases of the prior denial 
(i.e., the deficiencies in the evidence when the claim was 
previously considered).

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claims in June 2005, the 
preferred sequence.  But in Pelegrini II, the Court clarified 
that in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. at 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a SOC or a SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of an 
April 2007 SSOC.  Therefore, since the VA cured the timing 
error and because the Veteran did not challenge the 
sufficiency of his notice, the Board finds that the VA 
complied with its VCAA duty to notify.  In essence, the 
timing defect in the notices has been rectified by the latter 
readjudications.    

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The RO has secured service treatment 
records (STRs), VA medical treatment records, and a VA 
medical examination.  The Veteran has submitted personal 
statements, and private medical evidence.  The Veteran has 
not provided authorization for the VA to obtain any 
additional private medical records, nor has he indicated that 
such records exist.  Therefore, the Board concludes that the 
duty to assist the Veteran in gathering information to 
advance his claim has been met.

New and Material Evidence to Reopen the Bronchitis Claim

The Veteran maintains that he has chronic bronchitis incurred 
during his active military service. 

The RO denied service connection for chronic bronchitis in 
the February 1993 rating decision.  The RO notified the 
Veteran of this decision and apprised him of his procedural 
and appellate rights.  The Veteran filed a notice of 
disagreement (NOD) but did not file a substantive appeal, 
thus not completing the appeal process.  Therefore, the 
February 1993 decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2008).  The Court has held that in determining whether new 
and material evidence has been submitted, it is necessary to 
consider all evidence added to the record since the last time 
the claim was denied on any basis, including a prior denial 
based on the absence of new and material evidence.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).  

The Board notes that although the RO has adjudicated the 
issue of service connection for chronic bronchitis on the 
merits during the course of this appeal, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim for service connection 
for chronic bronchitis before proceeding to the merits on 
appeal.  If the Board finds that no new and material evidence 
has been received, that is where the analysis must end, and 
what the RO may have determined in that regard is 
irrelevant. 

The Veteran filed the petition to reopen his chronic 
bronchitis claim in March 2005.  Therefore, the amended 
regulation for new and material evidence applies.  See 66 
Fed. Reg. at 45,620, indicating to apply the revised version 
of 38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the evidence in question 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

In the prior final rating decision of February 1993, the RO 
denied the Veteran's claims because the Veteran had no 
residuals of his in-service bronchitis at separation or at 
the time of his February 1993 VA medical examination.  

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final February 1993 rating decision.  The Board 
finds that the private treatment letter dated in March 2005 
by Dr. W.D., M.D. states that the Veteran's bronchitis in 
service has the same etiology as his current COPD (a 
diagnosis which includes chronic bronchitis), thus implying a 
current diagnosis of chronic bronchitis.  If this new 
information is verified and considered with evidence 
previously of record, it thus relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  
Therefore, this evidence is new and material within the 
meaning of 38 C.F.R. § 3.156(a).  As new and material 
evidence has been received, the claim for service connection 
for bronchitis is reopened.  38 U.S.C.A. § 5108. 

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Chronic Bronchitis

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
In this regard, the medical evidence of record on whether the 
Veteran has chronic bronchitis includes one unfavorable 
medical opinion from a VA examiner and one favorable medical 
opinion from private physician.  In evaluating the probative 
value of competent medical evidence, the Court has stated, in 
pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the 
physician reaches. . . . As is true with 
any piece of evidence, the credibility 
and weight to be attached to these 
opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the positive opinion, a letter from a private physician 
dated in March 2005 by Dr. W.D., M.D.  Dr. W.D.'s letter 
impliedly diagnoses the Veteran with chronic bronchitis 
related to his service; however it does not provide any 
rationale for reaching this conclusion.  See, e.g., Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (where the Court rejected 
a medical opinion where there was no indication the physician 
offering the opinion had reviewed the Veteran's SMRs or any 
other relevant documents which would have enabled the 
physician to form an opinion on service connection on an 
independent basis).  The failure of the physician to provide 
a basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).
  
As to the negative opinion, in February 2007 a VA examiner 
noted that the Veteran had been treated for "acute purulent 
bronchitis" twice during service, but did not find that the 
Veteran had incurred chronic bronchitis at that time, nor did 
the examiner diagnose the Veteran with chronic bronchitis.  
The examiner reviewed the Veteran's VA treatment records, 
discussed the Veteran's case history and reviewed a lateral 
chest radiograph.  This particular opinion was thorough, 
based on a complete review of the claims file, and supported 
by the evidence of record.  A review of the Veteran's medical 
history confirms the VA examiner's conclusions in that the 
Veteran's STRs show a history of bronchitis and congestion in 
service.  See the Veteran's STRs which document treatment for 
bronchitis in January and August 1977, including a 
hospitalization in January, and further treatment for 
bronchitis in January 1992.  However, the VA medical 
examiners opinion is further supported by the number of 
examinations where the Veteran's lungs were noted to be 
normal.  See the Veteran's examinations of October 1973, 
November 1979, and retirement examination of August 1990, as 
well as the chest x-rays conducted in August 1990 and July 
1992 which indicated normal results.  Therefore, in this 
case, the Board finds that the opinion from the VA examiner 
which did not find that the Veteran suffers from chronic 
bronchitis is more probative than the positive opinion of the 
private physician which provides no rationale for Dr. W.D.'s 
conclusion.  The medical evidence of record simply provides 
more support for the negative opinion of the VA medical 
examiner.

Given the weight of the medical evidence of record, the Board 
finds that the Veteran does not have a current diagnosis of 
chronic bronchitis; therefore, without competent evidence of 
a current disorder service connection cannot be granted.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  Without the requisite element of a current 
condition, there is no basis for further analysis of the in-
service incident or nexus requirements.  See Shedden, at 
1167.  Nor is there any basis to analyze the Veteran's 
chronic symptoms or continuity of symptomatology without a 
current illness.  38 C.F.R. § 3.303(b); Savage, at 494-97.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for chronic bronchitis, with no 
reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for COPD

The Veteran has stated in his August 2005 NOD that his COPD 
preexisted his service and has submitted evidence to that 
purpose.  See private treatment record from Dr. D.M dated in 
March 2005.  For purposes of establishing service connection 
under 38 U.S.C.A. §§ 1110, 1131, every Veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111, 1132; 38 C.F.R. § 3.304(b).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, the VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

If a preexisting disability is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disability, but the Veteran may bring a claim for 
service-connected aggravation of that disability.  In that 
case, 38 U.S.C.A. § 1153 applies and the burden falls on the 
Veteran to establish aggravation.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  In the Veteran's examination 
the examiner did not note COPD or a related symptom, and 
there is no contemporary documentation to indicate that the 
Veteran had COPD or a related symptom prior to service.  
Therefore, the Veteran's COPD and any related symptoms were 
not noted prior to service nor can they be found to preexist 
his service by clear and unmistakable evidence.  Thus, the 
Veteran's claim will be considered as a claim for direct 
service connection.

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The letter from a private physician dated in March 2005 by 
Dr. W.D., M.D. diagnoses the Veteran with COPD.  The VA 
medical examination of February 2007 noted that a chest x-ray 
indicated COPD and diagnosed the Veteran with emphysema (a 
diagnosis which is included within the disorders contained 
under the designation COPD).  Therefore, the Board concludes 
that the Veteran does have COPD.

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  The Veteran has evidence of 
treatment of bronchitis in service.  See the Veteran's STRs 
dated in November 1976, January, August and November 1977, 
and January 1992.  Furthermore, the Veteran noted asthma in 
June 1971 and October 1973 in a medical history report.  
Therefore, the Board concludes that the Veteran does have in-
service incurring incidents.

The third requirement for any service connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  The medical evidence of 
record on this determinative issue of nexus includes one 
favorable medical opinion and one unfavorable medical 
opinion.  In evaluating the probative value of competent 
medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches...  
As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators;...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

As to the favorable medical opinion, in his letter of March 
2005, Dr. W.D. indicates a diagnosis of COPD connected to the 
Veteran's in-service bronchitis.  In contrast, as to the 
unfavorable medical opinion, in February 2007, a VA physician 
after noting a review of the claims file ultimately diagnosed 
the Veteran with emphysema with an onset after military 
service and more likely than not caused by the Veteran's 
tobacco use.  

The Board finds that the VA examiner's opinion more probative 
than the favorable opinion.  First, the opinion rendered by 
Dr. W.D. provides no indication of the reasoning which led to 
his diagnosis and conclusions, nor is their any indication 
that the physician had reviewed the Veteran's history of 
treatment.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (where the Court rejected a medical opinion where 
there was no indication the physician offering the opinion 
had reviewed the Veteran's SMRs or any other relevant 
documents which would have enabled the physician to form an 
opinion on service connection on an independent basis).  The 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  As to the VA medical examination, 
this particular opinion was based on a thorough review of the 
claims file, and supported by analysis of the evidence of 
record.  The Veteran also reported to the VA medical examiner 
having smoked for 25 years, lending further support to the VA 
medical examiner's conclusion.  Given the probative value of 
the VA medical examiner's opinion, and the complete lack of a 
rationale provided by Dr. W.D., the Board finds that the 
weight of the medical evidence is against finding a nexus 
between the Veteran's COPD and his in-service incident.  
Without the requisite element of a nexus, the Veteran's COPD 
cannot be service-connected.  See Shedden, at 1167.  

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  

In his August 2005 NOD, the Veteran asserted that his 
respiratory disorder began during his military service.  The 
Veteran is competent to testify to experiencing symptoms of 
COPD during service up to the present.  See Layno, 6 Vet. 
App. at 469; see also 38 C.F.R. § 3.159(a)(2).  The Veteran's 
statement is supported to some extent by STRs which document 
treatment for bronchitis in January and August 1977, 
including a hospitalization in January, and further treatment 
for bronchitis in January 1992.  As noted above, in his 
statement of medical history, in June 1971 and October 1973, 
the Veteran also noted that he had asthma.  

In such cases, the Board is within its province to weigh the 
Veteran's testimony and to make a determination as to whether 
the evidence supports a finding of in-service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
In this case, the medical evidence of record is against such 
a conclusion.  The February 2007 VA medical examiner 
concluded from review of the records that the Veteran had 
experienced isolated incidents of bronchitis in service, and 
that these was not connected to his current condition which 
is due to the Veteran's tobacco use.  The VA examiner's 
conclusion is bolstered by documentation in the Veteran's 
STRs.  First, the Veteran's examinations of October 1973, 
November 1979, and retirement examination of August 1990 
indicate no problems with the Veteran's lungs.  Second, the 
Veteran had chest x-rays conducted in August 1990 and July 
1992 which indicated normal results.  Finally, the Veteran 
denied having problems with asthma or chronic cough in his 
reported medical histories of August 1990 and July 1992.  The 
Veteran also did not report having asthma in his dental 
records of July 1984, June 1989, August 1990, and February 
1992.  Finally, a VA medical examination of February 1993 
found that the Veteran's lungs were normal.  Therefore, the 
Board affords the Veteran's lay statements less probative 
weight in light of the substantial medical evidence against 
reaching such a conclusion.  Simply put, his lay contentions 
regarding his continuity of symptomatology are outweighed by 
the available medical evidence.  See Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006) (finding that the Board may weigh 
the absence of contemporaneous medical evidence against the 
lay evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence).  
The weight of the medical evidence against such a conclusion 
outweighs the Veteran's subjective assertions.  With all of 
the evidence presented by the record taken into account, the 
Board concludes that the record does not establish the 
required continuity of symptomatology necessary to establish 
service connection for COPD.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for COPD, with no reasonable doubt 
to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the claim for 
service connection for chronic bronchitis is reopened.

Service connection for chronic bronchitis is denied.

Service connection for COPD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


